Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Terminal Disclaimer and the amendment filed 03/17/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 was filed after the mailing date of the Non-Final Rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims  1-4, 6-10, 11-14, 16-20  are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ generate a first downlink packet that includes packetized downlink information that is organized in a set of broadcast channels, wherein individual broadcast channels are used for audio information previously received in device-specific packets that were targeted to individual ones of the subsets of the communication groups; and transmit the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device is configured to receive user input from the first employee that selects a given communication channel, wherein the given communication channel is one of the first communication channel, the second communication channel, or the third communication channel, and wherein the first communication device is further configured to present audio information received in any of the individual broadcast channels that are associated with any of the individual subsets of the communication groups that include the given communication channel as selected ” and in combination with other limitations recited as specified in claim 1.


Claim  11  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “generating a first downlink packet that includes packetized downlink information that is organized in a set of broadcast channels, wherein individual broadcast channels are used for audio information previously received in device-specific packets that were targeted to individual ones of the subsets of the communication groups; and transmitting the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device receives user input from the first employee that selects a given communication channel, wherein the given communication channel is one of the first communication channel, the second communication channel, or the third communication channel, and wherein the first communication device presents audio information received in any of the individual broadcast channels that are associated with any of the individual subsets of the communication groups that include the given communication channel as selected  
” and in combination with other limitations recited as specified in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412